Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "boundary offset therefrom by distance T" in 4th limitation.  There is insufficient antecedent basis for this limitation in the claim. Please amend to recite “boundary offset therefrom by search distance T”.
Likewise claims 22-40 are rejected under 35 U.S.C. 112(b) because they are dependents of claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8831321 B1 to Elbasiony in view of Shape-Driven Segmentation of the Arterial Wall in Intravascular Ultrasound Images to Unal et al., hereinafter, “Unal”. 
Claim 21. A method of detecting one or more branches of an artery comprising: storing one or more arterial image datasets of the artery; Elbasiony [Abstract] teaches the invention relates to a method of detecting a side branch for a vessel scanned using a probe. 
detecting a lumen boundary in an image generated from the arterial image datasets, Elbasiony [col. 4, line 66-col. 5, line 8] teaches the invention relates to improving the identification and segmentation of a lumen in an intravascular image of a vessel of interest by detecting side branches therein. One example of a vessel of interest is a human artery. An arterial wall defines a lumen in which blood flows such that the artery is in fluid communication with the heart. The artery is an elongate tube having various openings defined by the arterial wall. The openings connect to other branches or side branches of the artery of interest. The branches themselves have lumens defined by walls of the artery or other vessels.
and identifying candidate branching region in response to the detected edges. Elbasiony [col. 1, lines 56- col. 2 line 14] teaches more accurately identifying and quantifying a lumen by identifying candidate or potential side branches from an OCT image dataset thereof. In one embodiment, a side branch can be evaluated as a two-dimensional cross-section. Multiple cross-sections can be evaluated relative to each other to confirm whether a given candidate is actually a side branch or a stent or a shadow. Typically, such a cross-section of a vessel can exhibit a pattern of a high intensity region associated with tissue, followed by a low intensity region in the sector of the vessel in which the side branch occurs, and then again followed by a high intensity region associated with the tissue on the other edge of the side branch. 

Elbasiony Given this pattern and other similar patterns, image processing techniques can be used to track such patterns and identify candidate side branches. Once the candidate side branches are identified, information such as changes in the size or angular position of a shadow region between adjacent frames or cross-sectional data sets of a given vessel, the intensity profiles from stents, guide wire shadow analysis, methods of compensating for blood disposed in the vessel, and other techniques can be used to accept or reject the candidates such that one or more side branches can be identified. 
Unal also teaches [IV.A. Side Branches]
Elbasiony fails to explicitly teach the first image has a first dimension and a second dimension. However, Unal, in the field of intravascular ultrasound images, teaches wherein the first image has an first dimension and a second dimension; Unal [Abstract] teaches In addition to a shape prior, we utilize an intensity prior through a nonparametric probability-density based image energy, with global image measurements rather than pointwise measurements used in previous methods. 
Unal Fig. 3 and 8
Unal [I.A. Our Contribution]
Unal  [II.C. Building a Shape Space]
specifying a search distance T; Unal  [II.C. Building a Shape Space] 
defining a search region, the search region bounded by the detected lumen boundary and a boundary offset therefrom by distance T; Unal Fig 3 and 8 
Unal [II.A. 2-D Curves in “Resampled Rectangular” Domain] teaches to build a statistical shape model, first a shape representation has to be selected. Typical lumen and media-adventitia (ma) contours are shown in Fig. 3…
detecting edges in the search region; Unal [I.A. Our Contribution]
Unal [II.A. 2-D Curves in “Resampled Rectangular” Domain] teaches To build a statistical shape model, first a shape representation has to be selected. Typical lumen and media-adventitia (ma) contours are shown in Fig. 3…
Unal [III.B. Media-Adventitia Segmentation] 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify detecting one or more branches of an artery n by Elbasiony with Unal’s teaching of defining a search region in the image of the lumen. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect the shape of arterial walls in image data ([Unal, A.Our Contribution]). In combination, Elbasiony is not altered in that Elbasiony continues to detect arteries in image data. Unal's teachings perform the same as they do separately of defining image parameters of intravascular ultrasound images.

Therefore one of ordinary skill in the art, such as an individual working in the field of intravascular ultrasound images could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.
Claim 22. The combination of Elbasiony and Unal further teaches further comprising: flattening the image using a first image processing operator; applying median smoothing to image using a second image processing operator; and applying smoothing to the image using a third image processing operator to generate a filtered image. Elbasiony [col 9, line 58- col 11 line 37] teaches single frame processing occurs during the first phase of the side branch detection algorithm. As shown in FIG. 4B, phase 1 can include the step of clearing a median mask Step 1, building an intensity profile Step 2 and detecting shadow regions Step 3. The steps can be performed in a different order and with additional or fewer steps. Additional details relating to clearing a median mask are described below with respect to FIG. 7. Prior to discussing that step, it is useful to consider the use of masks and other image processing features of the side branch detection module….
Unal [III.B. Media-Adventitia Segmentation, 1. Initialization of the Shape Pose] teaches Since we use gradient-based energy for the shape evolution, a good initialization of the first shape pose, which is not very far away from the final m-a contour, is required. We divide the rectangular image into n columns (n = 25,= 14.4◦ angular intervals set through experiments), and find the position of maximal smooth gradient for every column. This will give us a first initialization of the m-a contour [see Fig. 11(a)]. A median filter that is passed over this initial contour eliminates eventual noise due to small artifacts or openings as shown in Fig. 11(b). We then project the median filtered contour onto our shape space to obtain our initial shape pose, which is a smooth contour [see Fig. 11(c)].

Claim 23. Unal further teaches further comprising: identifying a first minimum-maximum pair in the filtered image, wherein one or more distances between the first minimum-maximum pair defines a first search window. Unal [III.B. Media-Adventitia Segmentation, 1. Initialization of the Shape Pose] 

Unal [III.A. Lumen Segmentation]

Claim 24. Unal further teaches further comprising: identifying a second minimum-maximum pair in the filtered image, wherein one or more distances between the second minimum-maximum pair defines a second search window. Unal [III.B. Media-Adventitia Segmentation, 1. Initialization of the Shape Pose] 

Claim 25. Unal further teaches further comprising: searching along the first dimension in corresponding pre-processed input image within first search window. Unal [II. D. Preprocessing]

Claim 26. Elbasiony further teaches further comprising: designating pixels below noise floor threshold located in the first search window as corresponding to the candidate branching region. Elbasiony [col. 10, lines 10-18] teaches the threshold, foreground and background can be set using intensity levels or other parameters. The foreground is defined or configured to contain the potentially relevant image information (e.g. the vessel wall). In turn, the background is defined or configured to represent the empty luminal space between the catheter and vessel wall. The background portion of the mask can also be defined or configured to include a ` noise` floor` beyond the deepest imaging depth within the vessel wall.
Claim 27. The method of claim 25 wherein the noise floor threshold is less than about 2 mm. Examiner takes official notice in that specifying a threshold is merely a design choice.
Claim 28. Elbasiony further teaches further comprising: splitting the candidate branch region into three bands, wherein sum of widths of three bands is equal to T. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H
Claim 29. Elbasiony further teaches further comprising: for each band, accumulating pixels along each that correspond to the candidate branching region. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H
Claim 30. Elbasiony further teaches wherein if a particular has more than between about 10% and about 30% pixels marked as a candidate branch, mark that in that band as corresponding to a branch. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H
Claim 31. Elbasiony further teaches further comprising outputting set of for each band that correspond to a candidate branch. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H
32. Elbasiony further teaches further comprising generating a branching matrix using frames of an optical coherence tomography pullback, the frames comprising and angular data. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H
Elbasiony [col 5, lines 60-65] teaches as the optical fiber is retracted (pulled-back) along the length of the vessel, a plurality of scans or OCT data sets are collected as the fiber rotates. This is referred to herein as a pullback. These data sets can be used to identify regions of interest such as locations that include a plaque for stenting or applying a balloon to open the vessel or side branches.
Claim 33. Elbasiony further teaches further comprising isolating pixels corresponding to a grouping of all three bands and a grouping of first two bands to select pixels corresponding to a side branch. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H

Claim 34. Elbasiony further teaches further comprising removing a guidewire region from the branching matrix. Elbasiony [col 12, lines 38-50] teaches Once phase 1, one or more steps of phase 1, or other steps performed to generate candidate shadow regions fitting the high, low, high intensity pattern for a side branch are complete, the candidate side branches are subject to further processing or other factors are analyzed to evaluate the candidates. For example, low intensity regions from other sources such as stent struts, a guide wire and residual blood are also detected. Once detected, these can be screened and excluded as side branch candidates. As shown in FIG. 6A-6D, guide wire shadows are types of low intensity shadow regions that cannot be side branches, but have a similar appearance in OCT images. As a result, these need to be addressed as part of the image processing in some embodiments. In phase 2, various steps can be performed to evaluate the side branch candidates identified in phase 1 as shown in Phase 2. These steps can include excluding guide wire regions, 

Elbasiony Figure 43, Step 4
Claim 35. The method of claim 34 further comprising eliminating branches that appears only in one frame. Examiner takes official notice in that eliminating branches that appears only in one frame is obvious to one of ordinary skill because it would not ensure detection if the branch does not appear across a plurality of frames and therefore is inherent and not novel.
Claim 36. Unal further teaches further comprising replicating branching matrix to account for overlap across zero. Examiner takes official notice in that replicating branching matrix to account for overlap across zero is well understood in the art and therefore is not novel. Unal [II. A. 2-D Curves in “Resampled Rectangular” Domain], [II. D. Preprocessing]
Claim 37. The method of claim 33 wherein the first band ranges from 0 to T/3, and wherein second band ranges from T/3 to 2/3T, and wherein third band ranges from 2/3T to T. Examiner takes official notice in that specifying band ranges is merely a design choice.
Claim 38. The method of claim 28 wherein the first band ranges from 0 to T/3, and wherein second band ranges from T/3 to 2/3T, and wherein third band ranges from 2/3T to T. Examiner takes official notice in that specifying band ranges is merely a design choice.
Claim 39. The combination of Elbasiony and Unal further teaches further comprising displaying one or more detected side branches in a user interface. Elbasiony [col 7, lines 16-24] teaches a display 46 can also be part of the overall system 18 for showing cross-sectional scan data, longitudinal scans, diameter graphs, image masks, shadow regions, and other images or representations of a vessel or suitable formats. The software or programs 44 can also be configured to identify side branches such as with text, arrows, color coding, highlighting, contour lines, or other suitable human or machine readable indicia.
Unal [IV. A. Side Branches] 
Claim 40. Elbasiony further teaches further comprising validating one or more candidate side branches using a branching matrix, the branch matrix generated using pixel selected from two or more bands, wherein the sum of the bands is T. Elbasiony [col 11, lines 54-col. 12, line 5] teaches calculating the standard deviation of the radii calculated at each scan line Step B. A suitable threshold based on the calculated standard deviation can be determined Step C. This thickness threshold for the vessel wall can then be used to determine the outliers to the mean radius. If the vessel wall has thin regions, the ellipse is adjusted to be within these thin regions so as not to cut them off and accidentally create a side branch where none exist Step D. Given the data and offsets referenced herein, an ellipse can be properly fitted within a vessel without cutting off thin regions or other data of interest Step E. A threshold of the radii that should be within the vessel wall is determined in Step G using standard deviations of the radii determined in Step F. The outliers can be determined by detecting radii that fall outside the range of expected vessel radii, the threshold determined in Step G, based on the ellipse fitted relative to a given vessel cross-section in Step H


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10593037 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of US 10593037 B2 as described herein below. 
16/778252
US 10593037 B2
A method of detecting one or more branches of an artery comprising: storing one or more arterial image datasets of the artery;
A method of detecting one or more branches of a blood vessel comprising storing one or more intravascular image datasets of the blood vessel, each intravascular dataset comprising a plurality of A-lines;
detecting a lumen boundary in an image generated from the arterial image datasets, wherein the first image has an first dimension and a second dimension;
detecting a lumen boundary in a first A-line image generated from a set of A-lines from the plurality of A-lines, wherein the first A-line image has an r dimension and an A-line dimension;
specifying a search distance T;
specifying a search distance T;
defining a search region, the search region bounded by the detected lumen boundary and a boundary offset therefrom by distance T;
defining a search region, the search region bounded by the detected lumen boundary and a boundary offset therefrom by distance T;
detecting edges in the search region;
detecting edges in the search region;
and identifying candidate branching region in response to the detected edges.
and identifying candidate branching region in response to the detected edges.


Claims 22-40 are also rejected on the ground of nonstatutory double patenting in view of claims 2-20 of US 10593037 B2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661